

114 SRES 310 ATS: Condemning the ongoing sexual violence against women and children from Yezidi, Christian, Shabak, Turkmen, and other religious communities by Islamic State of Iraq and Syria militants and urging the prosecution of the perpetrators and those complicit in these crimes.
U.S. Senate
2015-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. RES. 310IN THE SENATE OF THE UNITED STATESNovember 9, 2015Mr. Johnson (for himself, Mr. Murphy, Mr. Rubio, Ms. Ayotte, Mr. Kirk, Mr. Perdue, and Mrs. Ernst) submitted the following resolution; which was referred to the Committee on Foreign RelationsNovember 17, 2015Reported by Mr. Corker, without amendmentDecember 16, 2015Considered, amended, and agreed toRESOLUTIONCondemning the ongoing sexual violence against women and children from
			 Yezidi, Christian, Shabak, Turkmen, and other religious communities by
			 Islamic State of Iraq and Syria militants and urging the prosecution of
			 the perpetrators and those complicit in these crimes.
	
 Whereas the Islamic State of Iraq and Syria (ISIS) has publicly and systematically targeted communities on the basis of their religious identities, including Yezidis, Christians, Shi'a Muslims, Shabaks, Turkmens, and Kaka'i, in a campaign of violence that includes summary executions, beheadings, torture, arbitrary detainment, forced displacement, rape and sexual violence, and enslavement;
 Whereas enslavement and sexual violence against women is a widespread practice among ISIS militants, who have, according to the Yezidi Affairs Directory, captured and enslaved as many as 5,500 Yezidis, including as many as 3,000 women, since August 2014;
 Whereas ISIS has established a formal slave trade in which women and girls as young as 5 years old are systematically abducted, transported, categorized according to physical traits and perceived value, and traded among ISIS militants or sold for as little as $10;
 Whereas the Research and Fatwa Department of ISIS has issued guidelines and directions for the enslavement of Yezidi women and children and has justified the actions on the basis of religious teachings;
 Whereas the New York Times reported that the Islamic State has developed a detailed bureaucracy of sex slavery, including sales contracts notarized by the ISIS-run Islamic courts;
 Whereas according to various reports, including testimony before Congress by Khidher Domle, a Yezidi activist and Director of the Media Department at the University of Dohuk, the enslavement and sexual violence used against Yezidi women and children by ISIS militants in their attack on Mount Sinjar was premeditated;
 Whereas ISIS has initiated the mass killing of Yezidi men and boys, the sexual violence and enslavement of Yezidi women and children, and the forced displacement of Christians and other religious communities;
 Whereas the threat and reach of ISIS extends beyond Iraq and Syria into the rest of the world, as demonstrated by ISIS-affiliated attacks and recruitment of foreign fighters from the United States, Europe, Central Asia, and Africa;
 Whereas, according to testimony presented before the Committee on Foreign Affairs of the House of Representatives on September 29, 2015, it is possible that one of the ISIS militants involved in the sexual slavery of Yezidi women and children is a United States citizen; and
 Whereas the United States Government should investigate and urge prosecution of American citizens who are perpetrators of or complicit in such crimes: Now, therefore, be it
	
 That the Senate— (1)condemns the ongoing sexual violence against women and children from Yezidi, Christian, Shabak, Turkmen, and other religious communities by Islamic State of Iraq and Syria militants;
 (2)calls on the Attorney General to commence the investigation and prosecution of any United States citizens alleged to be perpetrators of or complicit in these crimes and to report back to Congress what steps are being taken to investigate and urge the prosecution of those involved;
 (3)calls on the Government of Iraq and the governments of other countries to identify individual perpetrators and individuals involved in these crimes and take appropriate measures to arrest and urge the prosecution of those individuals; and
 (4)defines complicit, for purposes of this resolution, as having knowingly and willingly taken actions which have directly supported, promoted, enabled, aided, abetted, or encouraged crimes involving sexual violence against women and children from Yezidi, Christian, Shabak, Turkmen, or other religious communities by Islamic State of Iraq and Syria militants, including actively working to deny, cover up, or alter evidence of such crimes.